United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-2194
                       ___________________________

                                     Don Cook

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Travis Moore, Correctional Officer, Varner Unit; Randy Watson, Warden, Varner
Unit; Lasaundra Malone, Major, Varner Max; Keith Burnett, Coach, Varner Unit;
 Malcolm Crompton, Sergeant, Varner Unit; A. Thomas, Sergeant, Varner Unit;
Grant Harris, Chief Deputy Director, Arkansas Department of Correction; Tarence
   Whaley, Sergeant, Varner Unit; Brown, Property Sergeant, Varner Unit; Iko,
   Doctor, Varner Unit; Estella Bland, APN, Cummins Unit; Peyton, Infirmary
   Manager, Cummins Unit; Wendy Kelley, Director, Arkansas Department of
  Correction; Gray, Medical Staff, Varner Unit; M. Culclager, Major, Cummins
  Unit; D. Lewis, Mental Health, Varner Unit; Stephens, Captain, Varner Max;
Sharon Williams, Captain, Varner Unit; Shirley Hudson, Sergeant, Cummins Unit;
Cher Jones, Sergeant, Varner Unit; F. Washington, Classification Officer, Varner
  Unit; R. Hutcheson, K9 Unit, Varner Unit; William Warren, Doctor, Cummins
Unit; Jamesha Madden, Sergeant, Varner Unit; G. Lay, Warden, Cummins Prison
   Farm; Moses Jackson, Deputy Warden, Varner Unit; Kennie Bolden, Major,
               Varner Unit; Jeremy Andrews, Warden, Varner Unit

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                            Submitted: August 4, 2016
                              Filed: August 9, 2016
                                  [Unpublished]
                                    ____________

Before SMITH, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Arkansas inmate Don Cook appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Reviewing de novo the grant of
summary judgment, viewing the record in a light most favorable to Cook, and
drawing all reasonable inferences in his favor, see Murchison v. Rogers, 779 F.3d
882, 886-87 (8th Cir. 2015), and also carefully considering Cook’s arguments for
reversal, we agree with the district court that he failed to create any jury issues on his
claims that Correctional Officer Travis Moore and Sergeant Tarence Whaley failed
to protect him from an attack by other inmates, see Walls v. Tadman, 762 F.3d 778,
782-83 (8th Cir. 2014) (discussing requirements to establish failure-to-protect
claim).2 Accordingly, the judgment of the district court is affirmed, see 8th Cir. R.
47B, and Cook’s pending motion for counsel is denied.
                       ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendation of the
Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern District of
Arkansas.
      2
        Cook has waived his remaining claims by not addressing them in his appellate
filing wherein he seeks reversal of the dismissal of his lawsuit. See Hess v. Ables,
714 F.3d 1048, 1051 n.2 (8th Cir. 2013).

                                           -2-